     Case 4:20-cr-01706-JGZ-MSA Document 34 Filed 04/21/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8    United States of America,                       CR 20-1706-TUC-JGZ (MSA)
 9                   Plaintiff,                       SCHEDULING ORDER
10           vs.                                      AND
11    Carlos Victor Passapera Pinott,                 ORDER CONTINUING TRIAL DATE
                                                      AND PLEA DEADLINE
12                   Defendants.
13
14          This case is presently set for trial on May 4, 2021. The Defendant filed a motion
15   to continue and, for the reasons set forth therein, additional time is required to adequately
16   prepare for trial. The Government has no objection to a continuance.
17          The Court finds the ends of justice served by granting a continuance outweigh the
18   best interests of the public and the Defendant in a speedy trial because, for the reasons set
19   forth in the motion, failure to grant the continuance is likely to result in a miscarriage of
20   justice if the Defendant is required to go to trial on the present trial date.
21          This is the third motion to continue trial filed in this case; accordingly, the Court
22   issues this Scheduling Order to ensure the prompt disposition of this matter.
23          IT IS ORDERED the following deadlines shall govern this action:
24          1. The plea deadline is June 18, 2021 by 3:00 p.m. The Court has the discretion
25   to reject any plea entered into post-deadline, except a plea to the Indictment.
26          2. The trial date is July 7, 2021 at 9:30 a.m.
27          3. Should the Defendant elect to proceed to trial:
28
     Case 4:20-cr-01706-JGZ-MSA Document 34 Filed 04/21/21 Page 2 of 3



 1                   (a) All pretrial motions, except motions in limine, are referred to the
 2   magistrate judge with a Report and Recommendation (R&R) to be provided to the district
 3   judge.
 4                   (b) Deadlines for filing proposed voir dire, jury instructions, list of
 5   witnesses, list of exhibits, and motions in limine will be set by future order of this Court.
 6            4. The discovery/disclosure/notice/request deadline is May 4, 2021 for the
 7   following:
 8                   (a) All requests for disclosure. Disclosure pursuant to such a
 9   request shall be made within seven (7) days of the request.
10                   (b) The filing by the -Government of a notice of its intent to use specified
11   evidence or statements at trial (e.g., Notice of Intent to Use Fed.R.Evid. 404(b) Evidence,
12   Notice of Intent to Use Statement, Notice of Intent to Use Expert Testimony). If such a
13   notice is filed, the Government shall also disclose such evidence or statements within
14   fourteen (14) days of the filing of the notice.
15                   (c) The filing of any required notices of defenses. If such a notice is filed,
16   the Government shall provide the responsive disclosure within fourteen (14) days of the
17   filing of the notice.
18                 d) A request for a written summary of any expert testimony the Government
19   or the Defendant intends to use at trial, which summary shall be disclosed
20   produced within seven (7) days of the request.
21            5. The pretrial motions deadline is May 18, 2021. Pretrial motions filed,
22   thereafter, without leave of the Court upon a showing of good cause, shall be subject to
23   being stricken and precluded.
24            6. Any motion to continue the trial date and/or plea deadline that is granted by the
25   Court DOES NOT EXTEND the deadline set herein for filing pretrial motions. This
26   matter is referred to the magistrate judge to set and hold a Status Conference.
27            7. Any motion or stipulation to continue the scheduled trial date and change
28   of plea deadline shall be filed with the Clerk of the Court no later than 5:00 p.m. on


                                                   -2-
     Case 4:20-cr-01706-JGZ-MSA Document 34 Filed 04/21/21 Page 3 of 3



 1   Monday, June 21, 2021. Alternatively, by that same deadline, if after consultation
 2   between government and defense counsel it is determined that a motion to continue
 3   the scheduled trial date and change of plea deadline will not be filed, government
 4   counsel shall notify the Court by an email, to the chambers email address, that the
 5   case and counsel are ready to proceed to trial on the scheduled trial date. The
 6   notification shall also include the estimated number of trial days needed to complete
 7   the trial.
 8          8. Excludable delay under 18 U.S.C. §3161(h)(7) is found to commence on
 9   May 5, 2021 and end on July 7, 2021. Such time shall be in addition to other excludable
10   time under the Speedy Trial Act and shall commence as of the day following the day that
11   would otherwise be the last day for commencement of trial.
12          9. Any and all subpoenas previously issued shall remain in full force and effect
13   through the new trial date.
14                 Dated this 20th day of April, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
